This is a replevin action in which the judgment was for the plaintiff. The case was here before on appeal, and the appeal was dismissed. 31 Wyo. 26; 222 P. 580. It is here now on error, but without a bill of exceptions. The only assigned error is that the petition is insufficient to support the judgment.
The objection to the petition is that it shows that plaintiff is not the real party in interest. We must treat the case as one where the petition is not challenged until after judgment. The answer raises no question as to the real party in interest. The record contains a demurrer to the petition, but does not show any order overruling it, and we may assume that it was waived by answer, although, of course, if the petition does not state facts sufficient to constitute a cause of action, that defect is not waived. Grover Irr. Co. v. Lovella Ditch Co., 21 Wyo. 204, 231; 131 P. 43, Am. Cas. 1915 Dall. 1207 L.R.A. 1916 c. 1275. When, however, the petition is not challenged until after judgment it must be construed liberally and supported by every legal intendment, and upheld if the necessary facts are fairly to be inferred from its allegations. Grover Irr. Co. v. Lovella Ditch Co., supra; Fast v. Whitney, 26 Wyo. 433, 440, 187 P. 192, and cases cited. *Page 377 
The property replevied is an automobile bought by defendant of plaintiff's intestate. A conditional sale contract provided that title should remain in the seller until the price was fully paid, and that he might take possession if the purchaser failed to comply with the terms of payment. The plaintiff alleged that under the contract the property belonged to her as the seller's administratrix and that, because of defendant's failure to meet the payments, she was entitled to immediate possession. The sufficiency of these allegations, if uncontradicted by other allegations, is not questioned. A copy of the conditional sale contract is set forth in full in the petition. Following the copy of the contract is a copy of a writing, headed "Dealer's Recommendation and Assignment," which recites, among other things, that "the undersigned, for value received, does hereby sell, assign and transfer to General Motors Acceptance Corporation" his interest in "the within contract and the property covered thereby." Below the copy of this writing appears the name of plaintiff's intestate. The defendant contends that this shows that General Motors Acceptance Corporation, and not the plaintiff, is the real party in interest. The contention cannot be sustained.
In view of the above-stated principles to govern in construing the petition, we think it is to be inferred from the petition as a whole that the plaintiff is the real party in interest. The facts to show that she was the party entitled to possession of the property were sufficiently alleged, and we do not think they were contradicted by a writing, a copy of which happened, perhaps by inadvertance, to be in the petition, without any allegations to show that it was ever delivered or ever became effective as an assignment. See, Chapman v. Bank, 26 Wyo. 138, 148, 182 P. 91. We assume, of course, that the evidence, which is not before us, established plaintiff's present interest and right to *Page 378 
possession, as found by the court as the basis of the judgment.
The judgment of the district court will be affirmed.
Affirmed.
POTTER, Ch. J., and BLUME, J., concur.